DETAILED ACTION

Examiner’s Comment
This office action corrects one U.S. Patent Document on the IDS submitted 11/17/2020.  No further action is being taken.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 appears to have a typographical error for U.S. Patent Document #486.  It has been corrected to the following:  “486a  US-20200176824  06-04-2020  Bradwell; David et al.”.  This reference has been formally considered, as noted by the line through of the previous line and manually annotated corrected reference entry with individual examiner initialing.

Allowable Subject Matter
Claims 121-138 remain allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725